MEMORANDUM**
California state prisoner Anthony Randolph appeals pro se the district court’s summary judgment in favor of prison correctional counselor John Hoge. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
Randolph’s retaliation claim fails because he did not submit evidence raising a genuine issue of material fact as to whether Hoge’s recommendation that Randolph be reclassified to a “Close B” custody status did not reasonably advance a legitimate penological purpose. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (internal citations omitted).
Similarly, Randolph failed to submit any evidence raising a genuine issue of material fact as to whether Hoge personally participated in the ultimate decision to not give Randolph an “override” allowing him to remain at Ironwood State Prison. See id.
We decline to consider contentions raised for the first time in Randolph’s reply brief. See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003-04 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.